Name: Council Regulation (EEC) No 1946/86 of 24 June 1986 amending Regulation (EEC) No 273/83 imposing a definitive anti-dumping duty on imports of light sodium carbonate originating in Bulgaria, the German Democratic Republic, Poland, Romania and the Soviet Union
 Type: Regulation
 Subject Matter: chemistry;  political geography;  competition
 Date Published: nan

 26. 6 . 86 Official Journal of the European Communities No L 169/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1946/86 of 24 June 1986 amending Regulation (EEC) No 273/83 imposing a definitive anti-dumping duty on imports of light sodium carbonate originating in Bulgaria, the German Democratic Republic, Poland, Romania and the Soviet Union THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 12 thereof, Having regard to the proposal submitted by the Commis ­ sion after consultation with the Advisory Committee provided for in that Regulation, Whereas : 1 . the Council , by Regulation (EEC) No 273/83 (2), imposed a definitive anti-dumping duty on imports of light sodium carbonate originating in Bulgaria, the German Democratic Republic, Poland, Romania and the Soviet Union ; 2. it has since come to light that, on occasions, sodium carbonate is mixed with small quantities of sand without this giving rise to any change in the use to which it is put. Nevertheless, on account of this additive, sodium carbonate in this form no longer corresponds to NIMEXE code ex 28.42-31 but to NIMEXE code ex 38.19-99 ; 3 . it is therefore necessary to broaden the scope of Regu ­ lation (EEC) No 273/83 so that imports corresponding to NIMEXE code ex 38.19-99 are subject to the anti ­ dumping duty ; 4. Community producers and the experts known to be concerned were granted the opportunity of making known their views, HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) of Regulation (EEC) No 273/83 is hereby replaced by . the following : ' 1 . A definitive anti-dumping duty is hereby imposed on light sodium carbonate imports falling within subheading 28.42 A ex II of the Common Customs Tariff, with or without the addition of sand, falling within subheading 38.19 ex X  correspond ­ ing to NIMEXE code ex 28.42-31 or ex 38.19-99  and originating in Bulgaria, the German Democratic Republic, Poland, Romania and the Soviet Union.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 June 1986. For the Council The President G. BRAKS (') OJ No L 201 , 30 . 7 . 1984, p . 1 . b) OJ No L 32, 3 . 2 . 1983 , p . 1 .